DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-9, 12-13, 16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 20 recite the laminate having an evenness of thickness of 6.8% or less (claim 1) or 6.2% or less (claim 20). After reviewing the specification support for the range as claimed could not be found. The claimed range in both claims 1 and 20 is opened ended including data points at or near 0, however, Table 1 of the specification and Table B in the declaration do not provide values below 4.1 (Comparative example 1). Furthermore, it is noted that all the examples and comparative examples are drawn to a specific silica ceramic filler, whereas the claims do not limit the filler composition. Thus, the data presented does not support the claimed range across all filler types.
	Claims 2-5, 8-9, 12-13, 16, and 18 are rejected as being dependent upon unsupported claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 4,886,699) in view of Arthur et al. (US 5,281,466) and further in view of McCarthy et al. (US 2003/0203174).
Regarding claims 1 and 20, Carroll teaches a metal-clad laminate 10 (column 1, lines 6-11), comprising:
a dielectric layer 18, which comprises a first reinforcing material (woven glass cloth) and a dielectric material formed on the surface of the first reinforcing material (column 3, lines 17-23), wherein the dielectric material comprises a first fluoropolymer,  polytetrafluoroethylene (PTFE, column 3, lines 38-40),
an adhesive layer 14, 16, which is disposed on at least one side of the dielectric layer (figure 1) and comprises an adhesive material (column 3, lines 38-45) and a second reinforcing material (microglass fiber, column 3, lines 17-23), wherein the adhesive material comprises a second fluoropolymer selected from the group consisting of tetrafluoroethylene-hexafluoropropylene copolymer (FEP), and tetrafluoroethylene-perfluorinated alkylvinylether copolymer (column 3, lines 38-45 and 56-60) and,
a metal foil 20, 22 (column 3, lines 30-32), which is disposed on the other side of the adhesive layer that is opposite to the dielectric layer (figure 1),
wherein the melting point of the second fluoropolymer (copolymer) is lower than the melting point of the first fluoropolymer given Carroll discloses the same first and second fluoropolymers as claimed.
Carroll does not teach a first or second filler or respective amounts of the fluoropolymer materials when fillers are included, the metal-clad laminate having a coefficient of thermal expansion in the Z-axis direction (Z-CTE) of no more than 100 ppm/oC, and evenness of thickness of 6.8% or less.
Regarding the dielectric layer, Arthur, in the analogous field of metal-clad laminates (column 1, lines 20-25), teaches a PTFE composite comprising ceramic filler (column 3,lines 25-30). The filler present at a volume fraction 0.26 to less than 0.45 and fluoropolymer at a volume fraction of 0.74 to 0.55 (column 3, lines 25-30). The filler preferably fused amorphous silica (column 3, line 30). Given the density of PTFE and fused amorphous silica is substantially the same, the weight percent of fluoropolymer of about 55-74% and filler amount of about 26-45% is expected, overlapping the claimed 60-80 wt% first fluoropolymer and 20-40 wt% first filler.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the PTFE layer of include a 26 to 45 wt% silica filler, as taught by Arthur, as the low filler level exhibits improved chemical resistance and to improve rheology of the material (column 4, lines 10-15 and 25-30).
Regarding the adhesive, McCarthy, in the analogous field of metal-clad laminates, teaches a metal-clad laminate including a woven fabric material impregnated with a fluoropolymer (0041) that is sandwiched between copper films (0051) bonded to the copper films via a ceramic filled thermosetting adhesive composition (Fig. 1). The amount of filler added to the adhesive in an amount of 80 wt% of less, most preferred 30 to 60 wt% (00698).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the filler and filler amounts of McCarthy in the adhesive layers of Carroll because the ceramic filler materials allow one to tailor the dielectric constant of the layers (0062). 
Therefore, when the filler material of McCarthy is imported into the laminate of Carroll, the adhesive material comprises 0-80% second filler, resulting in an amount of 20-100% second fluoropolymer, overlapping the claimed 60 to 70 wt% second fluoropolymer and 30-40 wt% second filler. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Modified Carroll does not expressly teach the metal-clad laminate having a coefficient of thermal expansion in the z-axis of no more than 100 ppm/oC or evenness of thickness of 6.8% or less (claim 1) or 6.2% or less (claim 20), however, modified Carroll discloses the same materials (first fluoropolymer of PTFE [Carroll: column 3, lines 38-40], second fluoropolymer of tetrafluoroethylene-hexafluoropropylene copolymer (FEP), and tetrafluoroethylene-perfluorinated alkylvinylether copolymer [Carroll: column 3, lines 56-60], silica filler [Arthur: column 3, line 30, McCarthy: 0062]) thus these properties are expected from the prior art laminate.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 4, Carroll teaches that the adhesive layer comprises an adhesive material (fluoropolymer) and a second reinforcing material (microglass fiber), and the adhesive material is formed on the surface of the second reinforcing material (impregnated, column 3, lines 20-23, where “impregnated” includes throughout the material and on the surface).
Regarding claims 5 and 8, Carroll teaches that the first reinforcing material and the second reinforcing material are each E-glass fabrics (column 3, lines 56-60). 
Regarding claims 9 and 12, Arthur teaches the first filler preferably is fused amorphous silica (column 3, line 30) and McCarthy teaches the second filler are any of: silica, aluminum oxide, magnesium oxide, talc, aluminum nitride, boron nitride, silicon carbide, titanium dioxide, quartz, mica, polytetrafluoroethylene (PTFE) powders, glass beads, or strontium titanate (0062).
Regarding claim 18, Carroll teaches a printed circuit board, which is prepared from the metal-clad laminate of claim 1 (column 1, lines 6-15).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Arthur in view of McCarthy as applied to claims 1 or 4 above, and further in view of Shimauchi et al. (US 2010/0000771).
Regarding claims 13 or 16, modified Carroll teaches the metal-clad laminate of claims 1 or 4 as discussed above however is silent as to a surface roughness of the laminate.
Shimauchi teaches a copper-clad laminate material with a fluoro-resin prepreg dielectric layer (abstract) where the metal-clad laminate has a surface roughness of 0.2 microns or less (paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surface roughness of Shimauchi in the product of Carroll because this surface roughness allows the product to maintain transmission and characteristics and reliability in the high frequency range that is otherwise lost when the surface is roughened (0005).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781